Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Y. Zhou on March 3, 2022.

The application has been amended as follows: 

In claim 1, last line, the limitation “to the cells of the computational array” is hereby replaced by the limitation “to the cells of the computational array along rows of the n rows of the computational array”. 

In claim 16, line 14 (i.e., the third-to-last line), the limitation “to each cell of the computational array” is hereby replaced by the limitation “to each cell of the computational array along rows of the n rows of the computational array”. 

Claim 21 is hereby cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record (in particular, the prior art previously cited across pages 14-15 of the office action mailed November 12, 2021, wherein relevance was explained), alone or in combination, fails to disclose or render obvious the limitations in independent claims 1 and 16 that are newly added by the Examiner’s Amendment, in the context of and in combination with the remaining limitations of claims 1 and 16 respectively. As the response received February 14, 2022, overcomes all previously pending claim objections and rejections under 35 USC 112, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182